Citation Nr: 1020337	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  99-04 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for a right middle finger 
disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
 




INTRODUCTION

The Veteran had active military service from September 1983 
to July 1986.

This appeal comes to the Board of Veterans' Appeals (BVA or 
Board) from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas

In July 2006, the Board issued a decision which denied the 
Veteran's claim.  The Veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court), 
which, pursuant to an October 2008 Memorandum Decision, 
vacated the Board's decision and returned the Veteran's case 
to the Board for compliance with the Memorandum Decision.  In 
April 2009, the Board remanded the above captioned claim for 
a VA examination.  This development having been accomplished, 
the claim is once again before the Board.



FINDING OF FACT

The medical evidence has concluded that the Veteran's current 
problems with his right middle finger are the result of his 
post-service crush injury to his right hand that led to the 
amputation of two fingers and not the result of the in-
service fracture of his right middle finger.



CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fracture of the long finger of the Veteran's right hand have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5226 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Here, however, the Veteran's claim 
was for service connection, which was granted.  He then 
appealed the downstream issue of the rating that had been 
assigned.  Under these circumstances, since the original 
claim was granted, there are no further notice requirements 
under the aforementioned law.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

In the Veteran's brief to the Court, it was argued that the 
duty to notify was not satisfied, and it was argued that this 
error should be presumed prejudicial to the Veteran.  
However, the case cited by the brief to support its argument, 
Sanders v. Nicholson, 487 F.3d 881 (2007), was subsequently 
reversed by the United States Supreme Court.  As such, the 
basis for this argument is no longer relevant.  At this 
point, it would also appear that any notice error that might 
have been made would be harmless error.    

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the relevant VA treatment records have been 
obtained.  A private opinion was obtained, but the Veteran 
did not complete the requested authorization to obtain the 
underlying treatment records from that doctor as requested, 
and he has not submitted the records himself.  The Veteran 
has also been provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran testified at a hearing before the 
RO and was offered the opportunity to testify at a hearing 
before the Board, but he declined.

The Veteran and his representative also have not made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide this appeal, and have 
not argued that any error or deficiency in the accomplishment 
of the duty to notify and duty to assist has prejudiced him 
in the adjudication of his appeal.  See Shinseki v. Sanders, 
129 S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran essential contends that the current evaluation 
assigned for his right finger disability does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  
 
The Veteran is currently service connected for residuals of a 
fractured proximal interphalangeal joint of the right middle 
finger; which is rated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5226.

Under this diagnostic code, a 10 percent rating is assigned 
for either favorable or unfavorable ankylosis of the long 
finger.  Alternatively, a 10 percent rating could be assigned 
for a middle finger disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5229 when there either is a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or when extension is limited by more than 30 
degrees.

The Board previously denied a compensable rating for the 
Veteran's right middle finger in a July 2006 decision, 
concluding that while the Veteran had fractured the long 
finger of his right hand during service any current middle 
finger symptoms were the result of a post-service industrial 
accident which resulted in the amputation of the distal 
portion of the middle finger on his right hand.

The Board's decision was supported by the medical evidence of 
record at that time, and the evidence that has been 
associated with the claims file since that decision continues 
to support a noncompensable rating.  Specifically, after 
examining the Veteran in January 2003, a VA examiner found 
that there was no evidence of ankylosis clinically, and he 
concluded that the loss of motion in the Veteran's right 
middle finger was likely due to the soft tissue changes, 
rather than bony changes.  Additionally, the examiner 
concluded that the functional loss related to the Veteran's 
in-service fracture was at most minimal and that the majority 
of any disability would be related to his industrial 
accident.  

The VA examiner again examined the Veteran's right middle 
finger in February 2005.  He explained that when he had 
examined the Veteran in 2003, there were x-rays of the 
Veteran's hand which were labeled left instead of right.  To 
be sure the correct hand was being evaluated, the examiner 
ordered additional x-rays, which were taken in April 2003.  
The examiner then tracked the Veteran's multiple injuries to 
his right hand, including the in-service fracture of his 
right middle finger while playing basketball, which was 
treated with a splint; the post-service traumatic amputation 
of the distal portions of his index and middle fingers 
following an industrial accident in 1995; and the bone cyst 
that was removed in 1999.  However, after examining the 
Veteran, the examiner concluded that the Veteran did not in 
fact have a current disability of the right hand that was 
associated with his time in service.  The examiner explained 
that the Veteran's current finger symptoms were related 
highly to the trauma of the industrial accident; and he added 
that there was no current disability as a result of the cyst 
removal.

In reaching its decision, the Board considered records from 
several private doctors, including a June 2001 letter in 
which a Dr. Dilday indicated that the Veteran had evidence of 
ankylosis and restricted motion in the long finger of his 
right hand; however, Dr. Dilday, in his brief 3 line letter, 
did not in any way address the role of the Veteran's post-
service crush injury and subsequent amputation; and, the 
Board concluded then, and continues to believe, that this 
letter does not address the critical issue in this case: 
namely, whether any current right middle finger problems are 
attributable to the Veteran's in-service finger injury.  
Furthermore, Dr. Dilday's letter contains numerous 
generalities such as "there is evidence of ankylosis" but 
does not indicate why Dr. Dilday perceives the Veteran's 
finger to be ankylosed or on what medical evidence that 
statement is based.  It is also unclear from Dr. Dilday's 
brief statement how much limitation of motion is present in 
the Veteran's finger as he does not provide any specific 
range of motion measurements.  

Additionally, attempts were made to obtain the treatment 
records from Dr. Dilday, but the Veteran failed to complete 
the information request forms.  

In the October 2008 Memorandum Decision, the Court vacated 
the Board's July 2006 decision, concluding that the examiner 
did not follow the Board's remand instructions.  The 
Memorandum Decision stated that the Board had asked for an 
opinion on any arthritis in the middle finger of the 
Veteran's right hand, but the examination report failed to 
discuss arthritis.  As such, the Board returned the case for 
additional medical development.

Since the Court reviewed the Veteran's claim in October 2008, 
the Veteran has not submitted any additional medical 
evidence.

In June 2009, the Veteran's right middle finger was examined 
once again.  The examiner reviewed the Veteran's claims file 
and spoke with the Veteran.   The examiner noted the 
Veteran's in-service injury to his middle finger which he 
described as a minimal fracture that was treated with a 
splint.  He then noted that the Veteran had a significant 
injury in 1995 where he suffered a crush injury with 
amputation of his index and long fingers at the base of the 
middle phalanges.  The examiner noted that the Veteran had 
complained of stiffness and discomfort in those two digits 
since the incident.  On examination, the range of motion in 
the middle finger was limited from 0-10 degrees in the 
proximal joint and 0-80 degrees in the MCP joint.  X-rays 
showed the amputation, but showed no evidence of arthritis in 
the right middle finger.  After the examination, the examiner 
opined that the current contractures which are present were 
related entirely to the post-service crush injury in 1995, 
articulating that the earlier in-service injury in no way 
contributed to his contractures.

This opinion fully complied with the Board's remand 
instructions and with the Court's directives.  The opinion 
also reaffirms the fact that the Veteran does not have any 
residual limitation of the right middle finger as a result of 
his service connected injury and the Board notes that this is 
no x-ray evidence of arthritis in the right middle finger.

While the Veteran believes that a compensable rating is 
warranted, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to determine whether the cause of any residual 
finger problem was the result of his in-service fracture or 
his post-service amputation. 

The Board notes that in the Veteran's brief to the Court it 
was argued that the Board erred in not discussing whether the 
Veteran had any additional loss due to pain in his finger, 
noting that the Veteran made specific reference to pain in 
his 2001 and 2003 VA examinations.  The Board has once again 
reviewed those examination reports, but concludes that such a 
discussion is not necessary.  As noted above, the medical 
opinions that have evaluated both the in-service and post-
service finger injuries have unanimously concluded that the 
Veteran's in-service finger injury did not cause any current 
residuals.  Essentially, these medical opinions have 
concluded that any functional loss, additional or otherwise, 
is not the result of the Veteran's service connected 
disability, and given this conclusion, a discussion of any 
additional functional loss due to pain is, in the Board's 
opinion, unnecessary.  

In the Veteran's brief it was also argued that because the 
Veteran has both an in-service injury and a post-service 
injury the Board should address the doctrine of reasonable 
doubt.  The brief argued that the Veteran's hand was 
symptomatic, pointing to a VA examination in 2001 where the 
Veteran reported finger pain and to a letter from a private 
doctor, Dr. Moore, in 1995, shortly after having his fingers 
amputated, in which Dr. Moore indicated that the permanent 
impairment of the Veteran's right hand was 23 percent.  

However, in both cases the brief cited to in support of its 
position, Mitteider v.  West, 11 Vet. App. 181 (1998) and 
Black v. Brown, 5 Vet. App. 177 (1993), the holding was that 
only when it is not possible to separate the effects of the 
service-connected and non-service-connected conditions is 
there a need to address reasonable doubt.  In this case, 
however, there is unequivocal medical evidence (in the form 
of three separate VA opinions) that does separate the effects 
of the service-connected and non-service-connected 
conditions.  As such, there is no doubt to resolve in the 
Veteran's favor.  Additionally, because the medical consensus 
from all the doctors who have addressed the issue is that the 
Veteran's current right middle finger symptoms are 
attributable to his post-service accident and that there are 
no residuals from the Veteran's in-service injury, there is 
not a need to address either Dr. Moore's letter or the 2001 
VA examination report in depth.  Given these conclusions, the 
criteria for a compensable rating have not been met on a 
schedular basis.

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran's right 
middle finger may be symptomatic.  However, these symptoms 
have been repeatedly attributed to the Veteran's non-service 
connected finger injury, and the totality of the medical 
evidence does not show that the Veteran's in-service finger 
injury is responsible for any symptoms during the course of 
the Veteran's appeal.  It is noted that prior to having his 
fingers crushed in a post-service work accident, the Veteran 
had not been hospitalized for his right middle finger, and he 
was working.  Since his post-service work accident, the 
Veteran has had difficulty maintaining employment, but that 
is not shown to be the result of his service connected 
disability.  As such, it would not be found that his service 
connected finger disability has met the "governing norms" 
of an extraschedular rating.  Accordingly, an extraschedular 
rating is not warranted.


ORDER

A compensable rating for a right middle finger disability is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


